t c summary opinion united_states tax_court ensyc technologies petitioner v commissioner of internal revenue respondent docket no 14399-10s l filed date steven jessup an officer for petitioner michael w lloyd for respondent summary opinion morrison judge this case was heard pursuant to section of the internal_revenue_code in effect when the petition was filed pursuant to sec_1all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 ensyc technologies seeks review of the determination of the irs office of appeals that it is liable for a penalty for failing to timely file its annual tax_return for the tax_year we hold that ensyc is not liable for the penalty and that therefore the office of appeals erred background the parties agreed to a stipulation of facts which the court hereby adopts the respondent will be referred to as the irs ensyc technologies is an s_corporation domiciled in nevada that manufactures radio frequency identification equipment ensyc is operated entirely by its president steven jessup with the assistance of subcontractors jessup works from his home in meridian idaho ensyc’s tax returns are prepared by an outside accountant in reno nevada jessup signs the returns and mails them to the irs ensyc’s annual tax_return for was due_date on date ensyc’s accountant sent jessup a form_1120s u s income_tax return for an s_corporation to file with the irs the accountant also sent copies of schedules k-1 shareholder’s share of income deductions credits etc for jessup to distribute to each of ensyc’s shareholders jessup’s files contain a copy of a form_1120s bearing jessup’s signature and dated date the irs has no record of receiving a form_1120s from ensyc around that time it received a form_1120s from ensyc six months later on date a form that ensyc contends was intended to be an amended form_1120s the form received by the irs on date was in an envelope bearing a date postmark however the form itself was dated date on the theory that the form_1120s it received on date was the only form_1120s ensyc had filed for the tax_year the irs assessed a dollar_figure late-filing penalty against ensyc on date on date the irs mailed a notice to ensyc that it intended to collect the late-filing penalty by levying on ensyc’s property on date ensyc requested a collection-review hearing with the office of appeals during the hearing jessup represented ensyc on date the office of appeals determined that ensyc did not timely file a form_1120s and ensyc did not have reasonable_cause for failing to timely file the form the office of appeals sustained the levy ensyc filed a petition challenging the determination of the office of appeals its only argument is that it is not liable for the late-filing penalty because it contends it mailed a form_1120s on date the case was tried before the tax_court in boise idaho discussion in a collection-review hearing a taxpayer is entitled to challenge the liability sought to be collected if the taxpayer did not have a prior opportunity to do so sec_6330 ensyc’s argument that it is not liable for the late-filing penalty is a challenge to the underlying liability the irs sought to collect see 130_tc_44 ensyc did not have a prior opportunity to challenge its liability for the late-filing penalty therefore ensyc was entitled to challenge its liability for the late-filing penalty in reviewing a determination of the office of appeals concerning a challenged liability the court applies a de novo standard of review 114_tc_604 therefore we review the determination of the office of appeals de novo in general an s_corporation does not pay federal income taxes sec_1363 its shareholders are taxed on their respective shares of the s corporation’s income sec_1366 the s_corporation must file an annual tax_return reporting its income sec_6037 the return to be filed is a form_1120s sec_1_6037-1 the s_corporation must attach a schedule_k-1 pertaining to each of its shareholders see id requiring form_1120s to set forth certain information about shareholders and other information as required by the form or the form’s instructions irs instructions for form_1120s pincite the irs instructs each s_corporation to send each of its shareholders a copy of the respective schedule_k-1 id sec_6699 provides that an s_corporation that does not timely file its annual tax_return is liable for a penalty equal to dollar_figure per shareholder for every month the tax_return is late but not to exceed months sec_6699 and b the penalty is not imposed if the failure to timely file the return is due to reasonable_cause sec_6699 sec_7491 places the burden of production on the irs to present sufficient evidence that a penalty is appropriate except that the irs has no burden of production with respect to mitigating circumstances such as reasonable_cause see 116_tc_438 once the irs satisfies the burden of production the taxpayer has the burden of persuading the court that the irs’s determination is incorrect id pincite the burden of persuasion is satisfied if a preponderance_of_the_evidence supports the fact asserted john jay mckelvay handbook of the law of evidence sec_47 pincite 5th ed as explained below we find that ensyc has shown by a preponderance_of_the_evidence that it had reasonable_cause for not timely filing the return we must first resolve the parties’ dispute about whether jessup mailed the form_1120s on date jessup claimed that after receiving the form_1120s from ensyc’s accountant he drove to his local post office on date and mailed the form to the irs there are several possible explanations for why the irs has no record of receiving the form_1120s jessup did not mail the form at the post office as he claims he did and thus the irs never received it jessup mailed the form but the post office lost it and thus the irs never received it jessup mailed the form the post office delivered it to the irs and the irs did not record it considering each of these possibilities we find by a preponderance_of_the_evidence that jessup never mailed the form_1120s that the accountant had sent him on date because jessup did not mail the form on or before its due_date of date we next consider whether there was reasonable_cause for not filing the form on time as far as we can tell no judicial opinion has yet considered the scope of the reasonable_cause exception to the section-6699 penalty the penalty was first added to the code in mortgage forgiveness debt relief act of pub_l_no sec a stat pincite no regulatory interpretation of the penalty has been adopted by the department of the treasury sec_6651 which imposes an addition_to_tax for failing to file certain other types of returns such as income-tax returns exempts a taxpayer from the addition_to_tax if it is shown that such failure is due to reasonable_cause and not due to willful neglect interpreting this last phrase sec_301_6651-1 provides if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause we hold that the failure of an s_corporation to timely file its annual return is due to reasonable_cause if the s_corporation exercised ordinary business care and prudence and was nevertheless unable to timely file its return in effect we are applying the ordinary-business-care-and-prudence test from the section-6651 regulation though we are not required to do so by regulatory- deference principles see acme music co v irs in re 196_br_925 w d pa applying this test in determining there was reasonable_cause for failing to file a partnership tax_return for purposes of the section-6698 penalty the preponderance_of_the_evidence shows that ensyc exercised ordinary business care and prudence in its efforts to timely file its form_1120s for jessup usually mailed ensyc’s tax returns on time ensyc’s accountant sent jessup the return in time for jessup to file it by the date deadline jessup executed the form_1120s he retained a copy of the form_1120s in his files erroneously thinking he had mailed the original jessup mailed the schedules k-1 to ensyc’s shareholders we surmise this because an ensyc shareholder filed an annual individual income-tax return on date that reflected the shareholder’s passthrough loss from ensyc the irs argues that jessup’s testimony is incredible because he wrote the date date on the form_1120s that was postmarked date and that was received by the irs on date jessup’s explanation for why ensyc filed this form_1120s is that the original form_1120s that he thought he filed in date failed to reflect information about the value of ensyc’s assets that ensyc would be unable to get a loan unless ensyc filed another form_1120s that ensyc’s accountant mailed him an amended form_1120s showing the value of ensyc’s assets on date and that it was this amended form_1120s that the irs received from jessup on date jessup’s testimony in this regard is believable and is corroborated by documentary_evidence although jessup could not explain why he had misdated the form_1120s we do not think misdating the form was a deliberate attempt to mislead the irs it does not seem likely that jessup thought that mailing a return in september with a february date would fool the irs into thinking that he actually mailed the return in february although jessup misdated the september form_1120s we believe his testimony that he thought he had mailed the march form_1120s on date we find that ensyc’s failure to timely file a form_1120s for the tax_year was due to reasonable_cause therefore ensyc is not liable for the section-6699 penalty for failing to timely file an s_corporation return the office of appeals erred in determining that ensyc is liable for the penalty to reflect the foregoing decision will be entered for petitioner
